DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 06/08/2021 and 02/18/2022 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,063,689. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application #17/342,277
Patent Application #11,063,689
Claim 1: A communication apparatus comprising: 
a receiver which, in operation, receives a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported and one of the two or more frequency diversity transmission schemes is applied based on a value of the Nss; and 
circuitry which, in operation, decodes the signal.
Claim 1: A station, comprising: 
a receiver which, in operation, receives a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported and one of the two or more frequency diversity transmission schemes is specified based on a value of the Nss; and 
circuitry which, in operation, decodes the signal.
Claim 2: The communication apparatus according to Claim 1, wherein the non-legacy preamble comprises a third field for indicating whether at least one of the two or more frequency diversity transmission schemes is applied to the data field.
Claim 2: The station according to claim 1, wherein the non-legacy preamble comprises a third field for indicating whether at least one of the two or more frequency diversity transmission schemes is applied to the data field.
Claim 3: The communication apparatus according to Claim 1, wherein the two or more frequency diversity transmission schemes include a first scheme which is a frequency diversity scheme without spatial diversity.
Claim 3: The station according to claim 1, wherein the two or more frequency diversity transmission schemes include a first scheme which is a frequency diversity scheme without spatial diversity.
Claim 4: The communication apparatus according to Claim 3, wherein if the value of the Nss equals to a first determined value and the non-legacy preamble indicates that the first scheme is applied to the data field, the first scheme is applied to at least one of the spatial streams.
Claim 4: The station according to claim 3, wherein if the value of the Nss equals to a first determined value and the non-legacy preamble indicates that the first scheme is applied to the data field, the first scheme is applied to at least one of the spatial streams.
Claim 5: The communication apparatus according to Claim 4, wherein the first determined value is an odd number.
Claim 5: The station according to claim 4, wherein the first determined value is an odd number.
Claim 6: The communication apparatus according to Claim 3, wherein the two or more frequency diversity transmission schemes include a second scheme which is a space-frequency diversity scheme (SFDS).
Claim 6: The station according to claim 3, wherein the two or more frequency diversity transmission schemes include a second scheme which is a space-frequency diversity scheme (SFDS).
Claim 7: The communication apparatus according to Claim 6, wherein the first scheme and the second scheme are applied if the value of the Nss is an odd value.
Claim 7: The station according to claim 6, wherein the first scheme and the second scheme are applied if the value of the Nss is an odd value.
Claim 8: The communication apparatus according to Claim 7, wherein more than two spatial streams are paired into Np = floor (Nss/2) spatial stream pairs and one of spatial streams is unpaired if the value of the Nss is larger than 3.
Claim 8: The station according to claim 7, wherein more than two spatial streams are paired into Np = floor (Nss/2) spatial stream pairs and one of spatial streams is unpaired if the value of the Nss is larger than 3.
Claim 9: The communication apparatus according to Claim 8, wherein the first scheme is applied to the unpaired spatial stream and the second scheme is applied to each of the Np spatial stream pairs.
Claim 9: The station according to claim 8, wherein the first scheme is applied to the unpaired spatial stream and the second scheme is applied to each of the Np spatial stream pairs.
Claim 10: The communication apparatus according to Claim 8, wherein the spatial streams can be paired based on physical antenna configuration and mapping of spatial streams to antennas.
Claim 10: The station according to claim 8, wherein the spatial streams can be paired based on physical antenna configuration and mapping of spatial streams to antennas.
Claim 11: The communication apparatus according to Claim 1, wherein the spatial streams are grouped into Ng = floor (Nss/2) spatial stream groups if the value of the Nss is an odd value, wherein one of the Ng groups comprises three spatial streams and each of the remaining (Ng - 1) groups comprises two spatial streams.
Claim 11: The station according to claim 1, wherein the spatial streams are grouped into Ng = floor (Nss/2) spatial stream groups if the value of the Nss is an odd value, wherein one of the Ng groups comprises three spatial streams and each of the remaining (Ng - 1) groups comprises two spatial streams.
Claim 12: The communication apparatus according to Claim 11, wherein an enhanced Space Frequency Diversity Scheme (e-SFDS) is applied to a three-spatial-stream group and a SFDS is applied to each of the remaining (Ng - 1) two-spatial-stream groups.
Claim 12: The station according to claim 11, wherein an enhanced Space Frequency Diversity Scheme (e-SFDS) is applied to a three-spatial-stream group and a SFDS is applied to each of the remaining (Ng - 1) two-spatial-stream groups.
Claim 13: The communication apparatus according to Claim 11, wherein the spatial streams can be grouped based on physical antenna configuration and mapping of the spatial streams to antennas.
Claim 13: The station according to claim 11, wherein the spatial streams can be grouped based on physical antenna configuration and mapping of the spatial streams to antennas.
Claim 14: The communication apparatus according to claim 6, wherein the second scheme is applied to the data field if the value of the Nss is an even value.
Claim 14: The station according to claim 6, wherein the second scheme is applied to the data field if the value of the Nss is an even value.
Claim 15: A communication apparatus comprising: 
a receiver which, in operation, receives a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported; and 
circuitry which, in operation, decodes the signal, wherein: 
a first scheme of the two or more frequency diversity transmission schemes is a frequency diversity scheme without spatial diversity and 
a second scheme of the two or more frequency diversity transmission schemes is a space-frequency diversity scheme, and 
the first scheme is applied to at least one spatial stream if the non-legacy preamble indicates that at least one of the two or more frequency diversity transmission schemes is applied to the data field and the value of the Nss is an odd number.
Claim 15: A station comprising: 

a receiver which, in operation, receives a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported; and circuitry which, in operation, decodes the signal, wherein 
a first scheme of the two or more frequency diversity transmission schemes is a frequency diversity scheme without spatial diversity and 
a second scheme of the two or more frequency diversity transmission schemes is a space-frequency diversity scheme, and 
the first scheme is applied to at least one spatial stream if the non-legacy preamble indicates that at least one of the two or more frequency diversity transmission schemes is applied to the data field and the value of the Nss is an odd number.
Claim 16: A reception method comprising: 
receiving a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported and one of the two or more frequency diversity transmission schemes is applied based on a value of the Nss; and 
31decoding the signal.
Claim 16: A reception method comprising: 
receiving a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported and one of the two or more frequency diversity transmission schemes is specified based on a value of the Nss; and 
decoding the signal.
Claim 17: The reception method to Claim 16, wherein the non-legacy preamble comprises a third field for indicating whether at least one of the two or more frequency diversity transmission schemes is applied to the data field.
Claim 17: The reception method according to claim 16, wherein the non-legacy preamble comprises a third field for indicating whether at least one of the two or more frequency diversity transmission schemes is applied to the data field.
Claim 18: The reception method according to Claim 16, wherein the two or more frequency diversity transmission schemes include a first scheme which is a frequency diversity scheme without spatial diversity.
Claim 18: The reception method according to claim 16, wherein the two or more frequency diversity transmission schemes include a first scheme which is a frequency diversity scheme without spatial diversity.
Claim 19: The reception method according to Claim 18, wherein if the value of the Nss equals to a first determined value and the non-legacy preamble indicates that the first scheme is applied to the data field, the first scheme is applied to at least one of the spatial streams.
Claim 19: The reception method according to claim 18, wherein if the value of the Nss equals to a first determined value and the non-legacy preamble indicates that the first scheme is applied to the data field, the first scheme is applied to at least one of the spatial streams.
Claim 20: The reception method according to Claim 19, wherein the first determined value is an odd number.
Claim 20: The reception method according to claim 19, wherein the first determined value is an odd number.



Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,554,327. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application #17/342,277
Patent Application #10,554,327
Claim 1: A communication apparatus comprising: 
a receiver which, in operation, receives a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported and one of the two or more frequency diversity transmission schemes is applied based on a value of the Nss; and 

circuitry which, in operation, decodes the signal.
Claim 1: A transmission apparatus comprising: 
a transmission signal generator which, in operation, generates a transmission signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MC Ss), wherein two or more frequency diversity transmission schemes are supported and one of the two or more frequency diversity transmission schemes is specified based on a value of the Nss; and 
a transmitter which, in operation, transmits the generated transmission signal.
Claim 2: The communication apparatus according to Claim 1, wherein the non-legacy preamble comprises a third field for indicating whether at least one of the two or more frequency diversity transmission schemes is applied to the data field.
Claim 2: The transmission apparatus according to Claim 1, wherein the non-legacy preamble comprises a third field for indicating whether at least one of the two or more frequency diversity transmission schemes is applied to the data field.
Claim 3: The communication apparatus according to Claim 1, wherein the two or more frequency diversity transmission schemes include a first scheme which is a frequency diversity scheme without spatial diversity.
Claim 3: The transmission apparatus according to Claim 1, wherein the two or more frequency diversity transmission schemes include a first scheme which is a frequency diversity scheme without spatial diversity..
Claim 4: The communication apparatus according to Claim 3, wherein if the value of the Nss equals to a first determined value and the non-legacy preamble indicates that the first scheme is applied to the data field, the first scheme is applied to at least one of the spatial streams.
Claim 4: The transmission apparatus according to Claim 3, wherein if the value of the Nss equals to a first determined value and the non- legacy preamble indicates that the first scheme is applied to the data field, the first scheme is applied to at least one of the spatial streams.
Claim 5: The communication apparatus according to Claim 4, wherein the first determined value is an odd number.
Claim 5: The transmission apparatus according to Claim 4, wherein the first determined value is an odd number.
Claim 6: The communication apparatus according to Claim 3, wherein the two or more frequency diversity transmission schemes include a second scheme which is a space-frequency diversity scheme (SFDS).
Claim 6: The transmission apparatus according to Claim 3, wherein the two or more frequency diversity transmission schemes include a second scheme which is a space-frequency diversity scheme (SFDS).
Claim 7: The communication apparatus according to Claim 6, wherein the first scheme and the second scheme are applied if the value of the Nss is an odd value.
Claim 7: The transmission apparatus according to Claim 6, wherein the first scheme and the second scheme are applied if the value of the Nss is an odd value.
Claim 8: The communication apparatus according to Claim 7, wherein more than two spatial streams are paired into Np = floor (Nss/2) spatial stream pairs and one of spatial streams is unpaired if the value of the Nss is larger than 3.
Claim 8: The transmission apparatus according to Claim 7, wherein more than two spatial streams are paired into Np = floor (Nss/2) spatial stream pairs and one of spatial streams is unpaired if the value of the Nss is larger than 3.
Claim 9: The communication apparatus according to Claim 8, wherein the first scheme is applied to the unpaired spatial stream and the second scheme is applied to each of the Np spatial stream pairs.
Claim 9: The transmission apparatus according to Claim 8, wherein the first scheme is applied to the unpaired spatial stream and the second scheme is applied to each of the Np spatial stream pairs.
Claim 10: The communication apparatus according to Claim 8, wherein the spatial streams can be paired based on physical antenna configuration and mapping of spatial streams to antennas.
Claim 10: The transmission apparatus according to Claim 8, wherein the spatial streams can be paired based on physical antenna configuration and mapping of spatial streams to antennas.
Claim 11: The communication apparatus according to Claim 1, wherein the spatial streams are grouped into Ng = floor (Nss/2) spatial stream groups if the value of the Nss is an odd value, wherein one of the Ng groups comprises three spatial streams and each of the remaining (Ng - 1) groups comprises two spatial streams.
Claim 12: The transmission apparatus according to 1, wherein the spatial streams are grouped into Ng = floor (Nss/2) spatial stream groups if the value of the Nss is an odd value, wherein one of the Ng groups comprises three spatial streams and each of the remaining (Ng - 1) groups comprises two spatial streams.
Claim 12: The communication apparatus according to Claim 11, wherein an enhanced Space Frequency Diversity Scheme (e-SFDS) is applied to a three-spatial-stream group and a SFDS is applied to each of the remaining (Ng - 1) two-spatial-stream groups.
Claim 13: The transmission apparatus according to Claim 12, wherein an enhanced Space Frequency Diversity Scheme (e-SFDS) is applied to a three-spatial- 3Application No. 16/15 1,049 Reply to Office Action dated July 1, 2019 stream group and a SFDS is applied to each of the remaining (Ng - 1) two- spatial-stream groups.
Claim 13: The communication apparatus according to Claim 11, wherein the spatial streams can be grouped based on physical antenna configuration and mapping of the spatial streams to antennas.
Claim 14: The transmission apparatus according to Claim 12, wherein the spatial streams can be grouped based on physical antenna configuration and mapping of the spatial streams to antennas.
Claim 14: The communication apparatus according to claim 6, wherein the second scheme is applied to the data field if the value of the Nss is an even value.
Claim 11: The transmission apparatus according to claim 6, wherein the second scheme is applied to the data field if the value of the Nss is an even value.
Claim 15: A communication apparatus comprising: 
a receiver which, in operation, receives a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported; and 
circuitry which, in operation, decodes the signal, wherein: 
a first scheme of the two or more frequency diversity transmission schemes is a frequency diversity scheme without spatial diversity and 
a second scheme of the two or more frequency diversity transmission schemes is a space-frequency diversity scheme, and 
the first scheme is applied to at least one spatial stream if the non-legacy preamble indicates that at least one of the two or more frequency diversity transmission schemes is applied to the data field and the value of the Nss is an odd number.
Claim 15: A transmission apparatus comprising: 
a transmission signal generator which, in operation, generates a transmission signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MC Ss), wherein two or more frequency diversity transmission schemes are supported; and a transmitter which, in operation, transmits the generated transmission signal, wherein a first scheme of the two or more frequency diversity transmission schemes is a frequency diversity scheme without spatial diversity and a second scheme of the two or more frequency diversity transmission schemes is a space-frequency diversity scheme, and the first scheme is applied to at least one spatial stream if the non-legacy preamble indicates that at least one of the two or more frequency diversity transmission schemes is applied to the data field and the value of the Nss is an odd number.
Claim 16: A reception method comprising: 
receiving a signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MCSs), wherein two or more frequency diversity transmission schemes are supported and one of the two or more frequency diversity transmission schemes is applied based on a value of the Nss; and 
31decoding the signal.
Claim 16: A transmission method comprising: 
generating a transmission signal that includes a non-legacy preamble and a data field, the non-legacy preamble comprising a first field for indicating a number of spatial streams (Nss) in the data field and a second field for indicating one of a plurality of modulation and coding schemes (MC Ss), wherein two or more frequency diversity transmission schemes are 4Application No. 16/15 1,049 Reply to Office Action dated July 1, 2019 supported and one of the two or more frequency diversity transmission schemes is specified based on a value of the Nss; and 
transmitting the generated transmission signal.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. US 2016/0352552; Zhang et al. US 9,692,559; Seok US 2016/0056930; Lomayev et al. US 2017/0264351; and Yang et al. US 2017/0126447.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633